Citation Nr: 0020804	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorer 
claimed as a skin rash.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for loss of sleep.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from June 4, 
1997 to July 14, 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  That rating decision denied service 
connection for foot pain, loss of sleep and a lower extremity 
rash.

In April 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 2000). 

The issue of entitlement to service connection for loss of 
sleep will be discussed below in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
existence of a current skin disorder.

2.  The veteran's claim for entitlement to service connection 
for a skin disorder is not supported by cognizable evidence 
showing the claim is possible or capable of substantiation.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal for 
service connection for bilateral pes planus.

4.  Bilateral pes planus clearly and unmistakably preexisted 
service.

5.  The medical evidence does not support the occurrence of a 
permanent increase in the veteran's bilateral planus during 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well-grounded and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §  5107(a) (West 1991); 
Morton v. West, 12 Vet. App. 477 (1999).

2.  Bilateral pes planus, which preexisted service, was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was on active duty for approximately six weeks in 
June and July 1997.  On his prescreening form in January 
1997, the veteran denied any current or past physical 
impairments, including impairment of his feet.  Both the 
veteran's skin and feet were noted as "normal" on the 
enlistment physical examination, also in January 1997.  Three 
weeks after entering service, a treatment record shows that 
he was treated for a complaint of a rash to the groin area.  
The assessment was of questionable pedicula.  There is no 
separation examination.

In September 1998, the veteran was provided a VA general 
compensation and pension examination.  He indicated that he 
started having foot pain in the service on marches because 
the boots were too small, however he did not seek medical 
help.  He continued to have pain in the right foot after 
discharge, but did not seek medical help.  Concerning the 
rash, the veteran indicated that during service his shorts 
were washed in a detergent which caused him to scratch a lot, 
mainly in the suprapubic area.  On one occasion, he was told 
he was seen for a rash in the groin and was prescribed a 
lotion.  He did not have follow-up or treatment since his 
discharge.  

The examiner examined the veteran's feet thoroughly.  The 
examiner stated that the veteran had mild bilateral flat feet 
which he felt "confident to recognize as a preexisting 
condition."  The examiner noted that the veteran had no 
major deformity of the feet, no calluses, no onychomycosis or 
tinea pedis, had full range of motion, good pedal pulses and 
had normal alignment of the lower extremities.  The examiner 
noted the following diagnosis with regard to the veteran's 
feet:

Mild bilateral pes planus, preexisting 
condition related to the manner in which 
the veteran has been walking since he was 
one year old.  There is no relationship 
to him being one month in the service in 
1997.

The examiner also examined the area of the veteran's 
pruritus.  The examiner indicated that at the present time, 
he was not able to see any rash at all in that area.  He also 
did not see any parasites which possibly could cause the 
itching.  The examiner observed that there were no scratch 
marks documenting the pruritus and scratching for more than a 
year.  The diagnosis was of "[n]o rash found."

In an April 1999 letter from D. Korfin, DPM, the veteran's 
private podiatrist, he indicated that the veteran had been 
evaluated in his office earlier that month with complaints of 
chronic pain, numbness and tingling in both feet.  The 
veteran indicated that the discomfort began when he was in 
the service and was forced to march in boots which had no 
arch support.  The examiner wrote that the veteran did have a 
flexible pes valgo planus foot deformity.  He added the 
following:

Having him march in boots with no arch 
support may certainly have had an adverse 
effect on his foot and resulted in 
increased pain and discomfort over a 
long-term basis.  He certainly needed to 
have an arch support type device in his 
boots in order to compensate for his foot 
deformities.  Again, it is my opinion if 
indeed he was diagnosed as having a pes 
valgo planus foot deformity then some 
type of arch support device should have 
been fabricated for [the veteran] in an 
effort to decrease the probability of him 
developing chronic foot problems 
associated with excessive marching and 
weight bearing.  This may have caused 
adverse effects for this patient.  

In April 1999, the veteran testified in a personal hearing 
before the undersigned.  He testified that his foot problems 
began when he was issued boots which were too small and was 
ordered to march in them.  He described the rash in service, 
stating that he felt it was because of the clothes he was 
issued in service.  He also indicated that currently he had 
difficulty interviewing for jobs because he was constantly 
scratching himself.  He testified that he had sought 
treatment from a dermatologist for the rash since leaving the 
service, however these records had not been obtained.  

Additional records were received in May 1999 consisting of 
letters the veteran wrote home to his parents during his 
active duty, and letters to VA from his mother and a friend.  
Although the veteran's claim was held open for 30 days from 
the date of his hearing to allow for the submission of 
additional evidence showing postservice treatment for his 
rash and foot disorders, no additional treatment records were 
received.  

Service Connection and the Requirement of Submitting
A Well Grounded Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Moreover, a veteran is presumed 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted".  Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

The presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to induction and was not aggravated by active 
service.  38 U.S.C.A. §§ 1111, 1153.  A pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. § 
3.306(a).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

Analysis

A.  The Skin Rash.

There is no medical evidence of any current skin disorder.  
The VA examiner in the September 1998 examination found no 
rash, and no evidence of any scratch marks to document the 
itching. 

The only evidence of the veteran having a current rash or 
skin disorder is his own sworn testimony and statements.  
Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the claim 
to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
testimony cannot provide such medical evidence because lay 
persons are not competent to offer medical opinions.  See 
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Grottveit, 5 
Vet. App. at 93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).

The veteran does not meet the first element required for his 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for a 
skin disorder.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Specifically, 
the Board notes that although the veteran indicated in the 
April 1999 hearing before the undersigned that he would 
obtain records of his treatment for a skin disorder, and was 
granted 30 days to give him an opportunity to add these 
records to his claims file, no additional treatment records 
were received on the veteran's skin condition.  See also Epps 
v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).

B.  Bilateral Pes Planus.

The Board finds that the claim for service connection for 
bilateral pes planus is well grounded.  The veteran has 
presented medical evidence of a current foot disorder, has 
testified to the occurrence of injury during his active 
service, and the April 1999 statement from his podiatrist 
generally links his foot disorder to the type of injury he 
claims to have suffered in service.  As such, the claim is 
possible.  38 U.S.C. § 5107(a); see Hensley v. West, 212 F. 
3d 1255, 1963 (Fed. Cir. 2000).

First, the Board finds that the medical evidence of record 
clearly and unmistakably establishes that a foot disorder 
preexisted the appellant's period of military service.  While 
there is no evidence of any foot disorder on the veteran's 
examination at entry into service, it was the opinion of the 
VA examiner in the September 1997 VA examination that he felt 
"confident to recognize [the veteran's pes planus] as a 
preexisting condition" adding that it was "related to the 
manner in which the veteran has been walking since he was one 
year old."  The Board finds that this is clear and 
unmistakable evidence to show that he had pes planus at entry 
into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(a) 
(1999); See also Vanerson v. West, 12 Vet. App. 254, 258 
(1999) (citing WEBSTER'S NEW WORLD DICTIONARY 1461 (3rd Coll. 
ed. 1988 ) that "unmistakable" means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable).  
As such, the presumption of soundness at entry is rebutted.  

Second, the medical evidence does not show an increase in 
severity of the veteran's bilateral pes planus during 
service.  While the Board accepts the April 1999 letter from 
the veteran's podiatrist as sufficient evidence to render the 
veteran's claim plausible or possible, the preponderance of 
the evidence is against a conclusion that bilateral pes 
planus underwent an increase in service.  Although Dr. Korfin 
states that "[h]aving the veteran march in boots with no 
arch support may certainly have had an adverse effect on his 
foot and resulted in increased pain and discomfort over a 
long term basis," this assessment is merely speculative.  In 
contrast, a more definite opinion is rendered in the 
September 1998 VA examination.  In this examination, the 
examiner diagnosed pes planus and indicated that it was a 
"preexisting condition related to the manner in which the 
veteran has been walking since he was one year old."  More 
importantly, regarding the issue at hand, he adds that 
"[t]here is no relationship to [the veteran] being one month 
in the service in 1997."  Being a definite conclusion rather 
than a speculation, the Board considers the opinion of the VA 
examiner to be more probative of whether there was an 
increase in the veteran's preexisting bilateral pes planus 
during service.  The Board therefore finds as a matter of 
fact that the medical evidence does not support that there 
was an increase in severity of the veteran's condition during 
service, and the presumption of aggravation does not arise.  
38 C.F.R. § 3.306 (1999).

The Board also finds it significant that the veteran has 
testified that he did not seek medical treatment for his foot 
condition during service, and although he continued to have 
pain, he also sought no treatment until after discharge.  The 
September 1998 VA examination is the earliest medical 
evidence of any foot disorder, over a year following his 
separation from service.

The Board has considered the veteran's contentions and other 
lay statements regarding the origin of his foot problems.  
However, medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
appellant is not competent to make a determination that his 
preexisting bilateral pes planus was aggravated during his 
active service.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu, 2 Vet. App. at 
495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, 
although the veteran has testified to increased pain during 
his active service, the Board notes that temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292, 293 (1991).

The preponderance of the evidence is therefore against a 
grant of service connection for bilateral pes planus.  
Because the evidence is not evenly balanced, the rule 
affording the appellant the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1996).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Because it is not well grounded the veteran's claim for 
service connection for a skin disorder is denied.

Service connection for bilateral pes planus is denied.


REMAND

In the September 1997 decision on appeal, the veteran was 
denied service connection for loss of sleep.  The veteran 
filed a timely notice of disagreement in July 1998 and a 
statement of the case was issued in November 1998.  The 
veteran perfected his appeal with a VA Form 9 Appeal to Board 
of Veterans' Appeals received in January 1999.  In that 
substantive appeal, the veteran indicated a desire for a 
hearing before a member of the Board.  A hearing was held at 
the RO in April 1999 before the undersigned Board member; 
however, the issue of service connection for loss of sleep 
was not discussed.  The veteran still has a right to present 
testimony and offer evidence on this issue.  See 38 C.F.R. 
§ 20.700 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO on the 
issue of entitlement to service 
connection for loss of sleep, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 



